Citation Nr: 1037871	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  07-10 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from January 
1954 to January 1956.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2006 rating 
decision of the Waco, Texas RO, which in pertinent part denied 
service connection for PTSD, and granted service connection for 
bilateral hearing loss at 10 percent disabling.  In June 2008, 
the Veteran withdrew a previous request for a hearing before the 
Board.  In June 2009, the Board remanded these claims for 
additional development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if additional action on his part is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the 
regulations implementing it apply in the instant case.  While the 
notice provisions of the VCAA appear to be satisfied, the Board 
is of the opinion that further development of the record is 
required to comply with VA's duty to assist the Veteran in the 
development of the facts pertinent to the matters on appeal.  See 
38 C.F.R. § 3.159 (2009).

Pursuant to the Veteran's contentions that his hearing acuity has 
grown worse, the Board remanded the matter of the rating for 
bilateral hearing loss or a contemporaneous VA audiological 
evaluation.  The Veteran was afforded such an examination in June 
2010; however, the examination did not produce findings adequate 
for rating purposes.  All pure tone thresholds and speech 
recognition ability scores were recorded as "could not 
determine".  The VA audiologist noted that the results from the 
audiological evaluation "suggest invalid results and should not 
be used for rating purposes.  The Veteran's volunteered pure-tone 
thresholds and pure tone averages are elevated compared to speech 
recognition thresholds, indicating poor test validity."  The 
audiologist added that the "Veteran was reinstructed several 
times and volunteered thresholds did not change.  Word 
recognition scores were excellent at volunteered pure tone 
thresholds, indicating thresholds are better than reported."

The Board finds this examination report to be incomplete, as does 
not explain whether the inability to obtain valid audiometry 
scores was due to malingering on the Veteran's part or due to 
other factors rendering him incapable of participating in valid 
testing.  Hence, further development in this matter is necessary.

Regarding the psychiatric disability/PTSD claim, in the June 2009 
remand the Board expanded the issue to encompass other 
psychiatric disability in accordance the decision of the Court in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009), and remanded the 
matter for additional development.  In January 2010 the RO issued 
the Veteran a new VCAA notice letter.  There was no subsequent 
development or readjudication of the claim to encompass other 
psychiatric disability (As the Board's remand instructed.  See 
June 2009 Board remand, page 8, indented paragraph #1).  It is 
well-established now that when the Board remands a case for 
specified action, the Veteran is entitled to compliance as a 
matter of law.  This is not discretionary.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Accordingly, a remand for compliance is 
necessary.  

Furthermore, the Veteran has identified alleged stressor events 
(with no specific dates), which the RO has not attempted to 
verify.  He stated that while training in California he witnessed 
a motor vehicle accident in which the driver broke both of his 
legs, observed another incident in which a fellow trainee 
"cracked his skull" walking into a gun, and witnessed a third 
incident in which a fellow trainee "got gun powder in both eyes 
and had to get a discharge".  See VA mental health exam, 
September 18, 2006.  While the Veteran has not provided 
sufficient information for the RO to seek 
verification/corroborating information, the RO has not sought 
more specific information regarding the alleged stressors (all 
potentially verifiable) from him.  
Finally, the record suggests the Veteran receives ongoing 
treatment for his psychiatric disability.  Notably, any VA 
treatment records are constructively of record.  Updated copies 
of his treatment records should be secured to ensure the record 
is complete.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Regarding the claim of service connection 
for a psychiatric disability, the RO should 
provide the Veteran corrective VCAA notice to 
inform him of the evidence necessary to 
substantiate his claim for service connection 
for psychiatric disability other than PTSD 
(to comply with Clemons).  The Veteran should 
also be advised of what further information 
is necessary for the RO to seek 
verification/corroboration of his alleged 
stressors (noted above), and ask him to 
provide such information.  He should have 
opportunity to respond.  The RO should 
proceed with any further development 
suggested by his response (to include seeking 
verification of his alleged stressors if he 
provides sufficient identifying information, 
and a subsequent determination as to what 
stressor event(s) is(are) corroborated (and 
if a stressor is found corroborated arranging 
for a psychiatric evaluation to determine 
whether or not the Veteran has PTSD based on 
such stressor (after the development sought 
in #2 below is completed)).  

2.  The RO should secure for association with 
the claims file updated (those not already 
associated with the claims file) copies of 
updated complete clinical records of all 
treatment the Veteran has received for 
psychiatric disability.  

3.  The RO should arrange for Veteran's claims 
file to be returned to the June 2010 VA examining 
audiologist for a clarification.  The examiner 
must provide a supplemental opinion indicating 
whether the inability to obtain valid audiometry 
scores was due to the Veteran's malingering or 
whether it was due to some other factor rendering 
him incapable of effectively participating in the 
testing.  The audiologist must explain in detail 
the rationale for the opinion.  

If the opinion cannot be provided based on a 
record review, the RO should arrange for the 
Veteran to be examined by an otologist (with 
audiometric studies) to determine the current 
severity of his bilateral hearing loss.   If 
valid audiometric findings cannot be obtained, 
the otologist should consult with the audiologist 
conducting the audiometry and provide an opinion 
(with explanation of reasoning) as to whether the 
inability to obtain valid scores is due to 
malingering on the Veteran's part or whether it 
is due to other factors rendering him incapable 
of effectively participating in the testing (and 
if such is the case, whether or not there would 
be any feasible basis for providing reasonable 
estimates of the Veteran's hearing acuity).  If 
an estimate is deemed feasible, the otologist 
should provide such estimate (with explanation of 
rationale).

4.  The RO should then re-adjudicate the 
claims.  The readjudication of the claim of 
service connection for psychiatric disability 
must specifically encompass adjudication of 
service connection for each psychiatric 
disability shown by the record (e.g., major 
depression).  The adjudication of the claim 
for an increased rating for hearing loss must 
include consideration whether referral for 
extraschedular consideration is indicated 
(particularly if valid audiometry scores 
cannot be obtained, and the Veteran is 
determined to not be malingering).  If 
either remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

